Citation Nr: 1507061	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  13-07 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for hyperlipidemia.

2.  Entitlement to service connection for atrial fibrillation, claimed as ischemic heart disease/atherosclerosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Erdheim, Counsel  


INTRODUCTION

The Veteran served on active duty from August 1958 to February 1978, with verified service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) that denied the issues on appeal.

The Veteran testified before the undersigned at a hearing held in November 2014.  However, the transcript of the hearing was considered to be inaudible.  The Veteran was provided the opportunity to testify at another hearing, however, he responded in January 2015 that he did not wish for new hearing to be rescheduled.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for atrial fibrillation, claimed as ischemic heart disease/atherosclerosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT


Hyperlipidemia is a laboratory finding and is not considered to be a disability for VA purposes.

CONCLUSION OF LAW

The requirements for service connection for hyperlipidemia have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, with respect to the Veteran's claim for service connection for hyperlipidemia, VA has satisfied its duty to notify through a July 2010 letter.  The claim was then adjudicated in April 2011, and most recently in a February 2013 supplemental statement of the case. Mayfield, 444 F. 3d at 1333-34.

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and private records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.   Additionally, the Veteran was afforded a VA examination in July 2010 in order to adjudicate the claim. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection for certain chronic diseases may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends this his hyperlipidemia, or high cholesterol, had its onset in service. 

However, the Board finds that service connection must be denied.  While the Veteran's records indicate that he has been diagnosed with high cholesterol, service connection can only be granted for a disability resulting from disease or injury.  In this regard, the Board notes that "disability" means an impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (noting that, based on the definition found in 38 C.F.R. § 4.1 , the term disability "should be construed to refer to impairment of earning capacity due to disease, injury, or defect, rather than to the disease, injury, or defect itself"). 

Moreover, a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Hyperlipidemia represents a clinical finding, not a "disability" for VA purposes.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory results and are not, in and of themselves, disabilities; they are, therefore, not disabling entities for which compensation is payable under VA's rating schedule). 

As the Board finds that the preponderance of the evidence is against the claim for service connection for hyperlipidemia, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107.


ORDER

Service connection for hyperlipidemia is denied.


REMAND

Additional development is necessary in order to adjudicate the claim for service connection for atrial fibrillation, claimed as ischemic heart disease/atherosclerosis.

It remains unclear whether the Veteran suffers from ischemic heart disease, which is defined by 38 C.F.R. § 3.309(e) to include acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable and Prinzmetal's angina.  Ischemic heart disease is presumed as one of the diseases associated with exposure to certain herbicides.  

On July 2010 VA examination, it was noted that the Veteran had been hospitalized in August 2009 with new onset atrial fibrillation.  A cardiolite scan taken at the time of the hospitalization had shown reversible ischemia in a small area of the posterior/inferior wall.  The VA examiner determined, however, that that finding was most likely a false positive, which was often observed in the inferior part of the heart, as, after interview and examination of the Veteran, there were no ischemic heart symptoms and there was a completely unremarkable stress test.  Thus, it was the examiner's opinion that the Veteran did not have ischemic coronary vascular disease.

Subsequently, however, in April 2013, the Veteran underwent a CT scan from the skull base to the thighs at a private facility.  One result of that test was "cardiomegaly with coronary artery disease...There is atherosclerotic disease of the abdominal aorta without aneurysm."  At the same time, an April 2013 VA treatment record reflects a notation that the Veteran had seen a local cardiologist and had been treated for atrial fibrillation.  No mention of ischemic heart disease was made.  In that regard, a February 2014 private record notes, under past medical history, atrial fibrillation, without mention of ischemic heart disease.  Thus, due to these conflicting records, it is unclear whether the Veteran suffers from ischemic heart disease in this instance, and therefore a VA examination is necessary prior to further adjudication of the claim.

There is also a question of whether the Veteran's current heart disease was caused or aggravated, or had its onset, in service.  Service treatment records reflect that in September of an unclear year in the 1970s, the Veteran reported pain in his chest and shortness of breath for two days.  He would run three miles, three times per week.  An EKG was ordered, with a notation that might stand for "normal" though that is not entirely clear.  He had 10 months left of military service.  The Veteran separated from active service in 1978.  Records from the United States Air Force hospital in Grand Forks, North Dakota, reflect that in 1981, the Veteran was referred for a treadmill test at the expense of the Air Force.  However, the results of the treadmill test are not available.  Because it appears that the Veteran was experiencing symptoms while in service and shortly after service that may be related to his current heart disability, an etiological opinion on a direct basis should also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule a VA examination to determine the etiology of the Veteran's current heart disability.  The examiner should review the Veteran's claims file.  All opinions reached should include a thoroughly explained rationale.  The examiner should provide the following:

a)  Specifically identify all currently diagnosed heart disabilities, to include atrial fibrillation, and whether he suffers from ischemic heart disease, which VA defines to include acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable and Prinzmetal's angina.  In so doing, give specific review to the April 2013 CTscan and February 2014 records as summarized in the body of this Remand.

b)  Is it at least as likely as not (within the realm of 50 percent probability or greater) that any current heart disability was caused or aggravated by the Veteran's service, to include consideration of the service treatment record and 1981 referral for a treadmill test as summarized in the body of this Remand.

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


